DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 11/11/2021 with respect to claims 1-5, 8-10, 12-17, 19-20, 22-26, and 31-36 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claims 1 - 5, 8 - 9, 13 – 17, 19, 21, 23 – 25, and 31 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US PgPub No. 2012/0118973) in view of Seo (US PgPub No. 2011/0025866).
Regarding claim 1, Ferren teaches a device for digital imaging (abstract; hand held device containing camera), comprising: a first lens configured to direct light along a first path in the device, wherein the first lens is positioned on a first side of the device (figure 2B item 220); a second lens configured to direct light along a second path in the device, wherein the second lens extends along a first plane and is positioned on a second side of the device (figure 2B item 210); an image sensor extending along a second plane disposed parallel to the first plane, the image sensor being configured to receive light from a third path in the device (figure 2B item 230; third path being from item 260 – item 230); and an optical element configured to direct the light from the first path to the third path when the device is in a first mode (figure 2B item 260), wherein: the image sensor is configured to receive the light from the first path when the device is in the first mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the first path when the device is in the first mode); and the image sensor is configured to receive the light from the second path when the device is in a second mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the second path when the device is in a second mode).

More specifically, Seo teaches a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane (figure 9 moving member in lateral direction; a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren because Seo teaches in at least paragraph 0076 that using the system on Seo the miniaturization of a dual lens optical system may be made easy thereby improving the system of Ferren.

	Regarding claim 2, as mentioned above in the discussion of claim 1, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches an actuator coupled to the optical element, the actuator configured to move the directing 

	Regarding claim 3, as mentioned above in the discussion of claim 2, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the light directing surface of the optical element is further configured to: direct the light directed along the first path to the third path when the optical element is in the first position and allow the light directed along the second path to pass through to the third path when the light directing surface of the optical element is in the second position (figure 2B item 260 moved to alternate positions to direct the light directed along the first path to the third path when the optical element is in the first position and allow the light directed along the second path to pass through to the third path when the light directing surface of the optical element is in the second position).

	Regarding claim 4, as mentioned above in the discussion of claim 2, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches a first set of optical zoom lenses along the first path associated with a first optical zoom, wherein the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode (figure 2B item 220; a first set of optical zoom lenses along the first path associated with a first optical zoom, wherein the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode); and a second set of optical zoom lenses along the second path associated with a second optical zoom, wherein the light directed along the second path passes 

	Regarding claim 5, as mentioned above in the discussion of claim 4, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein a position of the first lens is fixed with reference to a position of the second lens (figure 2B items 220 and 210; wherein a position of the first lens is fixed with reference to a position of the second lens).

	Regarding claim 8, as mentioned above in the discussion of claim 1, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the second lens is fixed with respect to the image sensor (figure 2B items 210 and 230; wherein the second lens is fixed with respect to the image sensor).

	Regarding claim 9, as mentioned above in the discussion of claim 8, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches a display (paragraphs 0025 and 0051), wherein: the first side of the device includes the display and the second side of the device is opposite the first side of the device (paragraphs 0025 and 0051).

claim 13, Ferren teaches a method for digital imaging (figure 3), comprising: directing, by a first lens, light along a first path in a device when the device is in a first mode, wherein the first lens is positioned on a first side of the device (figure 2B item 220); directing, by a second lens, light along a second path in the device when the device is in a second mode, wherein the second lens extends along a first plane and is positioned a second side of the device (figure 2B item 210); receiving, by an image sensor extending along a second plane disposed parallel to the first plane, light from a third path in the device (figure 2B item 230; third path being from item 260 – item 230); and directing, by an optical element, light from the first path to the third path when the device is in the first mode (figure 2B item 260), wherein: the image sensor is configured to receive the light from the first path when the device is in the first mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the first path when the device is in the first mode); and the image sensor is configured to receive the light from the second path when the device is in the second mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the second path when the device is in a second mode).
However, Ferren fails to clearly teach a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane. Seo, on the other hand teaches a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren because Seo teaches in at least paragraph 0076 that using the system on Seo the miniaturization of a dual lens optical system may be made easy thereby improving the system of Ferren.

	Regarding claim 14, as mentioned above in the discussion of claim 13, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches moving, by an actuator coupled to the optical element, the light detecting surface of the optical element to the first position for the first mode and to the second position for the second mode (figure 2B item 260 moved to alternate positions).

	Regarding claim 15, as mentioned above in the discussion of claim 14, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches directing, by the optical element, the light directed along the first path to the third path when the light directing surface of the optical element is in the first position and allowing 

	Regarding claim 16, as mentioned above in the discussion of claim 15, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches adjusting, by a first set of optical zoom lenses, the light directed along the first path when the device is in the first mode (figure 2B item 220; adjusting, by a first set of optical zoom lenses, the light directed along the first path when the device is in the first mode), wherein: the first set of optical zoom lenses is associated with a first optical zoom (figure 2B item 220; the first set of optical zoom lenses is associated with a first optical zoom); and the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode (figure 2B item 220; the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode) and adjusting, by a second set of optical zoom lenses, the light directed along the second path when the device is in the second mode (figure 2B item 210; adjusting, by a second set of optical zoom lenses, the light directed along the second path when the device is in the second mode), wherein: the second set of optical zoom lenses is associated with a second optical zoom (figure 2B item 210; the second set of optical zoom lenses is 

	Regarding claim 17, as mentioned above in the discussion of claim 16, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches receiving, at the first lens and at the second lens, light from outside the device, wherein a position of the first lens is fixed with reference to a position of the second lens (figure 2B items 220 and 210; receiving, at the first lens and at the second lens, light from outside the device, wherein a position of the first lens is fixed with reference to a position of the second lens).

	Regarding claim 19, as mentioned above in the discussion of claim 15, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches receiving, at the first lens, light incident to the first side of the device (paragraph 0051 different lenses at different locations on the device); receiving, at the second lens, light incident to the second side of the device (paragraph 0051 different lenses at different locations on the device); capturing, by the image sensor, one or more images of a scene corresponding to the first side of the device when the device is in the first mode (paragraph 0051 different lenses at different locations on the device with image sensor); and capturing, by the image sensor, one or more images of the scene corresponding to 

	Regarding claim 23, Ferren teaches a non-transitory, computer readable medium storing instructions that, when executed by a processor of a device (paragraph 0015), cause the device to: direct, by a first lens, light along a first path in the device when the device is in a first mode, wherein the first lens is positioned on a first side of the device (figure 2B item 220); direct, by a second lens, light along a second path in the device when the device is in a second mode, wherein the second lens extends along a first plane and is positioned on a second side of the device (figure 2B item 210); receive, by an image sensor extending along a second plane disposed parallel to the first plane, light from a third path in the device (figure 2B item 230; third path being from item 260 – item 230); and direct, by an optical element, light from the first path to the third path when the device is in the first mode (figure 2B item 260), wherein: the image sensor is configured to receive the light from the first path when the device is in the first mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the first path when the device is in the first mode); and the image sensor is configured to receive the light from the second path when the device is in the second mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the second path when the device is in the second mode).
However, Ferren fails to clearly teach a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light 
More specifically, Seo teaches a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane (figure 9 moving member in lateral direction; a first position of a light directing surface of the optical element in the first mode is spaced apart from a second position of the light directing surface of the optical element in the second mode along a lateral direction extending parallel to the first plane).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren because Seo teaches in at least paragraph 0076 that using the system on Seo the miniaturization of a dual lens optical system may be made easy thereby improving the system of Ferren.

	Regarding claim 24, as mentioned above in the discussion of claim 23, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches move, by an actuator coupled to the optical element, the optical element to the first position for the first mode and to the second position for the second mode (figure 2B item 260 moved to alternate positions).

	Regarding claim 25, as mentioned above in the discussion of claim 24, Ferren in view of Seo teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein execution of the instructions further causes the device to: capture, by the image sensor, one or more images of a scene corresponding to light received at the first lens when the device is in the first mode and capture, by the image sensor, one or more images of the scene corresponding to light received at the second lens when the device is in the second mode, wherein a position of the second lens is fixed with reference to a position of the first lens (figure 2B item 260 moved to alternate positions to capture, by the image sensor, one or more images of a scene corresponding to light received at the first lens when the device is in the first mode and capture, by the image sensor, one or more images of the scene corresponding to light received at the second lens when the device is in the second mode, wherein a position of the second lens is fixed with reference to a position of the first lens).

Regarding claim 31, as mentioned above in the discussion of claim 2, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the first path and the second path extend along a reference plane (figure 2B; wherein the first path and the second path extend along a reference plane).

Regarding claim 32, as mentioned above in the discussion of claim 31, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the actuator is configured to move the optical element parallel to the reference 

Regarding claim 33, as mentioned above in the discussion of claim 31, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the actuator is configured to move the optical element along a plane disposed 90 degrees relative to the reference plane (figure 2B; wherein the actuator is configured to move the optical element along a plane disposed 90 degrees relative to the reference plane).

Regarding claim 34, as mentioned above in the discussion of claim 14, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the first path and the second path extend along a reference plane (figure 2B; wherein the first path and the second path extend along a reference plane).

	Regarding claim 35, as mentioned above in the discussion of claim 34, Ferren in view of Seo teach all of the limitations of the parent claim.  Additionally, Ferren teaches wherein moving the optical element comprises moving the optical element parallel to the reference plane (figure 2B item 260; wherein moving the optical element comprises moving the optical element parallel to the reference plane).


Claims 10, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US PgPub No. 2012/0118973) in view of Seo (US PgPub No. 2011/0025866) in view of Evans, V (US PgPub No. 2017/0126937).
Regarding claim 10, as mentioned above in the discussion of claim 9, Ferren in view of Seo teach all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode; and position the first lens behind the display when the device is in the second mode. Evans, V, on the other hand teaches wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode; and position the first lens behind the display when the device is in the second mode.
More specifically, Evans, V teaches wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode (figure 1); and position the first lens behind the display when the device is in the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren in view of Seo to have a system to quickly and easily take a selfie image in a compact camera storage system side thereby improving the invention of Ferren.

Regarding claim 20, as mentioned above in the discussion of claim 19, Ferren in view of Seo teaches all of the limitations of the parent claim.

More specifically, Evans, V teaches positioning, by the actuator, the first lens outside a display on the first side of the device when the device is in the first mode (figure 1); and positioning, by the actuator, the first lens behind the display when the device is in the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren in view of Seo to have a system to quickly and easily take a selfie image in a compact camera storage system side thereby improving the invention of Ferren.

Regarding claim 26, as mentioned above in the discussion of claim 24, Ferren in view of Seo teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein execution of the instructions further causes the device to: position, by the actuator, the first lens outside a display on a first side of the device in the first mode, wherein the first lens is configured to receive light incident to a first side of the device; and position, by the actuator, the first lens behind the 
More specifically, Evans, V teaches wherein execution of the instructions further causes the device to: position, by the actuator, the first lens outside a display on a first side of the device in the first mode, wherein the first lens is configured to receive light incident to a first side of the device (figure 1); and position, by the actuator, the first lens behind the display during the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren in view of Seo to have a system to quickly and easily take a selfie image in a compact camera storage system side thereby improving the invention of Ferren.


Claims 12, 22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US PgPub No. 2012/0118973) in view of Seo (US PgPub No. 2011/0025866) in view of Seo' (US PgPub No. 2010/0066894).
Regarding claim 12, as mentioned above in the discussion of claim 1, Ferren in view of Seo teach all of the limitations of the parent claim.
However, Ferren in view of Seo fails to clearly teach a first shutter configured to block light along the first path when the device is in the second mode; and a second shutter configured to block light along the second path when the device is in the first mode. Seo', on the other hand teaches a first shutter configured to block light along the first path when the device is in the second mode; and a second shutter configured to block light along the second path when the device is in the first mode.
More specifically, Seo' teaches a first shutter configured to block light along the first path when the device is in the second mode (figures 2D – 2C item 22); and a second shutter configured to block light along the second path when the device is in the first mode (figures 2D – 2C; item 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo' with the teachings of Ferren in view 

Regarding claim 22, as mentioned above in the discussion of claim 13, Ferren in view of Seo teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach blocking, by a first shutter, light along the first path when the device is in the second mode; and blocking, by a second shutter, light along the second path when the device is in the first mode. Seo', on the other hand teaches blocking, by a first shutter, light along the first path when the device is in the second mode; and blocking, by a second shutter, light along the second path when the device is in the first mode.
More specifically, Seo' teaches blocking, by a first shutter, light along the first path when the device is in the second mode (figures 2D – 2C item 22); and blocking, by a second shutter, light along the second path when the device is in the first mode (figures 2D – 2C; item 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo' with the teachings of Ferren in view 

Regarding claim 36, as mentioned above in the discussion of claim 34, Ferren in view of Seo teach all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane. Seo', on the other hand teaches wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane.
More specifically, Seo' teaches wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane  (figures 10; item 22 moving along a plane disposed 90 degrees relative to the reference plane; note reference plane in direction of optical axis of item 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo' with the teachings of Ferren in view of Seo to have a system to improve capturing of image with improved light blocking thereby improving the invention of Ferren.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/23/2021